Filed 6/16/14 In re I.A. CA2/8
                 NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for
publication or ordered published for purposes of rule 8.1115.


              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                    SECOND APPELLATE DISTRICT

                                                DIVISION EIGHT


In re I.A., a Person Coming Under the                                  B250249
Juvenile Court Law.                                                    (Los Angeles County
                                                                       Super. Ct. No. CK98911)


LOS ANGELES COUNTY
DEPARTMENT OF CHILDREN AND
FAMILY SERVICES,

         Plaintiff and Respondent,

         v.

C.A. et al.,

         Defendants and Appellants.


         APPEAL from orders of the Superior Court of Los Angeles County, Robert S.
Draper, Judge. Affirmed.
         Judy Weissberg-Ortiz, under appointment by the Court of Appeal, for
Defendant and Appellant C.A.
         Jesse McGowan, under appointment by the Court of Appeal, for Defendant and
Appellant K.A.
         John F. Krattli, County Counsel, James M. Owens, Assistant County Counsel,
and William D. Thetford, Deputy County Counsel, for Plaintiff and Respondent.
       C.A. (mother) and K.A. (father) separately appeal the juvenile court’s
jurisdiction and disposition orders, contending substantial evidence did not support
declaring their son I.A. a dependent pursuant to Welfare and Institutions Code section
300, subdivision (b)1 or removing him from their custody pursuant to section 361,
subdivision (c). We affirm.
                FACTUAL AND PROCEDURAL BACKGROUND
       The section 300 petition at issue originated from an incident involving mother,
father, and I.A. when they arrived by bus to the skid row area of downtown Los
Angeles (L.A.) in the early morning of April 2, 2012. Prior to that, they had been
living in a variety of homeless shelters, transitional housing, and hotels in San
Francisco, and they traveled to L.A. because they were thinking of settling in L.A. At
the time of the trip, I.A. was 11 months old.
       When they arrived in L.A., they looked for a hotel, but they did not have much
money and could not find an affordable one. When individuals approached mother on
the street, father started to get “aggressive” and brandished a taser he had on him
because he was “nervous” and “worried about gangsters.” Mother went to a nearby
hotel and asked security to call the police to have father taken to a mental hospital.
       A Los Angeles police officer responded to the call. The officer reported seeing
father chase mother down the street and punch her on the side of her face. Father
denied hitting mother and believed she was running into the street, so he pulled her
back onto the sidewalk, which he thought might have looked to officers like he had hit
her. Mother claimed she was crossing the street to catch a bus to find a hotel, but
father believed she was trying to commit suicide or get away from him. Father was
arrested for spousal battery and jailed for 48 hours before being released. Immediately
after his arrest, officers gave I.A. to mother and she walked off with him.




1     All further statutory references are to the Welfare and Institutions Code, unless
otherwise indicated.



                                            2
       Los Angeles County Department of Children and Family Services (DCFS)
received a referral based on the incident, and although mother and father were reported
to be homeless, mother was uncooperative and refused assistance to a shelter. DCFS
“evaluated out” the referral because mother and I.A. were homeless.
       Mother stayed with I.A. in a hotel that night, but because she could not find a
shelter the next day, she went to the Los Angeles Police Department (LAPD)
Metropolitan Detention Center looking for help and to find father. While there, she
told an officer she wanted to surrender I.A. because she was homeless. The officer
reported mother appeared to have mental health problems because she was constantly
talking to herself. But at the time the officer did not think she was a danger to herself
or others.
       A social worker arrived at the detention center and interviewed mother. Mother
was hostile and immediately began to argue with the social worker. She did not want
to answer questions and demanded the social worker provide her with shelter. She
denied she suffered from mental health problems and denied she wanted to surrender
I.A., explaining instead she said those things to get help from the police quickly. She
denied abusing or neglecting I.A. and she did not appreciate being interrogated about
any abuse. She said she was only homeless and needed a place to stay, she could take
care of I.A., and she wanted to find father. During this interaction, the social worker
observed mother mumbling and making incoherent statements to herself when not
being asked questions.
       When asked about the domestic violence incident, mother denied it occurred
and denied father had ever been violent with her or threatened to hurt her or I.A. She
said father had schizophrenia and was nervous and afraid in L.A. She declined to go
to a domestic violence clinic because father was not a threat to her and she wanted to
be reunited with him.
       The social worker transported mother and I.A. to a DCFS office to search for an
emergency shelter for them, but was unable to find available space. Mother was
impatient and argued with the social worker. Although mother agreed to an “upfront



                                            3
assessment” (UFA), she became hostile and impatient and attempted to leave with I.A.
before the UFA assessor arrived. The social worker convinced her to stay, but she
walked out a second time after talking with the UFA assessor. Outside, the social
worker observed her talking incoherently and acting bizarrely as she walked down the
street with I.A. She appeared to be in a daze, hallucinating, or under the influence,
carrying I.A. like a “rag doll.” She had him in a chest harness but he was constantly
crying and she did not appear to be aware of him and did not acknowledge his crying.
The social worker believed I.A. to be at “very high risk to abuse and neglect” and
determined mother “could not demonstrate any sense as to how she could
appropriately care for her child.”
       Concerned for I.A.’s immediate safety, the social worker sought LAPD
assistance and removed I.A. from mother. At the time, I.A. was dirty and had mild
diaper rash, but he had no marks or injuries, and he appeared well-nourished and
normal for his age. He did, however, cry constantly while awake and in his mother’s
arms. The social worker provided mother with his contact information, information
about the detention hearing, and information on area shelters and hospitals.
       The UFA assessor reported that during the interview with mother, she presented
bizarre behavior and had difficulty answering questions. She had trouble with reality
testing and was rarely mentally clear and present. She talked softly and seemed to
have delusional thinking and paranoia, and she laughed inappropriately. At times she
had difficulty comprehending or answering questions and seemed disoriented. She
claimed she could “feel frequencies from the light or other things” but she “can’t hear
voices because in order to do that you would need a phone inside your brain.” When
the assessor asked one question, mother would answer a previously asked question and
complain because the same question was asked twice. The assessor believed she was
“very unstable and in need of an intensive psychiatric program to stabilize her” and
“incapable to take care of herself” or I.A. Mother also reported that father suffered
from schizophrenia, and she had an adult son and one sibling who suffered from
mental illness.



                                            4
       Mother further admitted using alcohol for 22 years and marijuana for 23 years,
and she said she had used marijuana two days before the UFA (the day they arrived in
L.A.) when she smoked 10 marijuana cigarettes. She also said methamphetamines
should be legal, and the assessor believed that could be a sign she may be using
methamphetamines as well. The assessor was concerned mother was using marijuana
and methamphetamines on a regular basis.
       The assessor recommended in-patient psychiatric treatment, possible
psychotropic medication, counseling, substance abuse programs, parenting classes, and
in-home services.
       The social worker placed I.A. in a foster home and filed the pending
dependency petition on April 9, 2013. The petition alleged in count b-1 that mother
had mental and emotional problems, including delusions and auditory hallucinations,
and failed to obtain mental health services, which prevented her from caring for I.A.
and put him at substantial risk of physical harm. In count b-2, the petition alleged
mother had a history of substance abuse, currently used marijuana, and on prior
occasions she had been under the influence of marijuana when caring for I.A., which
endangered his physical health and safety.
       On April 9, 2013, father was admitted to the Silver Lake Medical Center on a
section 5150 hold.2 An involuntary patient advisement indicated he was dangerous to
himself and gravely disabled, meaning he could not provide for his own food, clothing,


2      Section 5150, subdivision (a) states in relevant part, “When a person, as a result
of a mental health disorder, is a danger to others, or to himself or herself, or gravely
disabled, a peace officer, professional person in charge of a facility designated by the
county for evaluation and treatment, member of the attending staff, as defined by
regulation, of a facility designated by the county for evaluation and treatment,
designated members of a mobile crisis team, or professional person designated by the
county may, upon probable cause, take, or cause to be taken, the person into custody
for a period of up to 72 hours for assessment, evaluation, and crisis intervention, or
placement for evaluation and treatment in a facility designated by the county for
evaluation and treatment and approved by the State Department of Health Care
Services. . . .”



                                             5
or shelter. Father claimed he was admitted because he was suicidal, but he later
denied he was actually suicidal, claiming instead he said that in order to get shelter,
food, and clothing. He told the social worker he was hospitalized for a seizure. He
was discharged 10 days later with medications to treat seizures and depression.
Father’s mother indicated he had previously been hospitalized in a psychiatric facility
at least three times in South Carolina, Georgia, and California.
        The juvenile court held a detention hearing on April 9, 2013, and neither
mother nor father attended. The court found a prima facie case for detaining I.A.
pursuant to section 300, subdivision (b) and set the petition for a hearing on May 31,
2013.
        On April 13, 2013, mother admitted herself to a hospital and was placed on a
72-hour psychiatric hold. She was diagnosed with major depression, but was not
prescribed any medication. She explained she was depressed because I.A. had been
taken from her and if he were returned, she would no longer be depressed. Father said
mother had been going through a deep depression because they had been homeless off
and on since they had met in Georgia.
        DCFS filed a combined jurisdiction/disposition report on May 21, 2013. In her
interview for the report, mother denied she currently smoked marijuana, and said when
she did smoke it, she had a medical marijuana card. Since the card expired, she
stopped buying it. Father denied mother abused marijuana, and claimed she smoked it
when she had her medical marijuana card because of her anxiety, but she does not
smoke it anymore. Father said he wanted I.A. detained until the family had stable
housing.
        In its concluding assessment, DCFS noted the family was homeless and mother
and father both had a history of severe and persistent mental illness, with neither
parent taking medication or undertaking services for it. Both denied the need for
mental health treatment, despite recent psychiatric hospitalizations. DCFS was also
“gravely concerned” about the parents’ ability to care for I.A. “given their denial and
minimization of the events that caused detention.” DCFS recommended I.A. be



                                            6
suitably placed while the parents participate in parenting classes, obtain mental health
treatment, and undergo assessment for substance abuse treatment.
       On the day of the jurisdiction/disposition hearing, DCFS submitted a
multidisciplinary assessment team report. It noted father was cooperative during the
process and acknowledged the family did not have financial stability, so he was
“adamant” he did not want to be reunified with I.A. if they had to live in a shelter. He
claimed both he and mother were emotionally stable, although he was concerned about
mother’s depression over I.A.’s detainment.
       While mother wanted to reunify with I.A., she was short with the assessor and
vacillated between cooperation and hostility. She would make eye contact with the
assessor and then would look down with her hands in her face, mumbling and
humming to herself. She denied she had any mental condition and said she was
depressed without her son. As the interview progressed, she became more angry and
agitated, eventually becoming enraged when it became apparent she and father did not
agree over the best course of action for I.A. She left the interview after 30 minutes
and waited outside, interrupting father’s interview twice to ask how much longer
father planned to stay at DCFS.
       In the end, the assessor believed mother and father had “many challenges at this
time. They are homeless and have no financial means. [Father and mother] appear to
minimize and/or deny their mental health issues. There also appears to have been past
allegations of domestic violence and substance use for both parents.”
       The report also explained that, although I.A. was thriving in foster care, when
he was first placed there he did not know how to move and did not crawl. Father
admitted I.A. was in his stroller all day when they lived in San Francisco and he never
had the opportunity to develop his gross motor skills. Further, the assessor observed a
visit with the parents and I.A., during which I.A. lay flat on mother’s lap drinking from
a “sippy” cup while mother changed his diaper. Mother did not notice when I.A.
became congested and he began to choke on his milk. Mother set him upright, but he
was coughing and distressed. The assessor noted “very little engagement” between



                                            7
mother and I.A. Mother held I.A. close to her chest, but did not talk to him or look in
his eyes. She appeared to be uncomfortable when I.A. cried and became unhappy.
Overall, during the visit I.A. had periods of calm, but he was also upset, crying, and
appeared to be uncomfortable in mother’s arms.
       At the jurisdiction/disposition hearing, mother and father testified. Mother
stated she was not currently on any prescribed psychotropic medication and explained
she was diagnosed with “major depression because my baby was taken away by taser.”
Before that, she had never been diagnosed with major depression or been prescribed
psychotropic medication. She did not recall doing the UFA assessment and denied the
statements contained in it about her substance use, including that she had been using
alcohol for 22 years and marijuana for 23 years. Instead, she claimed she used
marijuana for the first time when she was 36 or 37 years old, and only did so legally
with her medical marijuana card, but after that she never bought any. She denied
smoking 10 marijuana cigarettes in one day, claiming that would be “impossible.” She
also denied ever hearing voices or feeling anything from the lights.
       As for the facts leading to the petition, mother explained her version of events
beginning with their arrival to L.A. and ending with father being arrested, as recounted
above. She denied ever having a “misunderstanding” with father when he thought she
was running into the street and he stopped her. She also denied telling a police officer
she wanted to surrender I.A. She explained she told him they needed “adequate food,
shelter, and clothing when [she] walked into the police station, and [she] asked him to
call a social worker for [her].” When she walked out of the police station, a “man”
followed her (presumably the social worker) and she told him, “let me get some fresh
air so I can think about what I’m going through.” She claimed police officers pointed
a taser at her and I.A., so she surrendered him.
       Father also testified to the events leading to the petition, denying he hit mother
while she was in the street. He stated he had a medical marijuana card and he used it
to help his seizures, but since I.A. was born he cut back to be “there mentally to take
care of the child.” He did not recall the last time he used marijuana. He also



                                            8
explained he was put on the section 5150 hold because he had little clothing and no
shelter or food, so he called an ambulance and lied that he was suicidal. At the time he
testified, he was staying in a shelter where I.A. could live with him, and he planned to
get an apartment with mother, get a job, eventually go back to school, and put I.A.
through private school and college.
        The juvenile court sustained the petition on both counts, removed I.A. from
parental custody, and ordered reunification services for the parents. For both parents,
the court ordered parenting classes, psychiatric evaluation, and random drug testing,
but declined to order drug rehabilitation so long as parents did not miss any tests and
their levels of marijuana declined over 30 days. The court also ordered DCFS to make
best efforts to assist parents with housing. Mother and father timely appealed.
                                      DISCUSSION
1. Standard of Review
        In reviewing the jurisdictional findings and the disposition of the dependency
court, “we look to see if substantial evidence, contradicted or uncontradicted, supports
them. [Citation.] In making this determination, we draw all reasonable inferences
from the evidence to support the findings and orders of the dependency court; we
review the record in the light most favorable to the court’s determinations; and we note
that issues of fact and credibility are the province of the trial court.” (In re Heather A.
(1996) 52 Cal.App.4th 183, 193.) Thus, “[w]e do not reweigh the evidence, evaluate
the credibility of witnesses, or resolve evidentiary conflicts. [Citation.] The judgment
will be upheld if it is supported by substantial evidence, even though substantial
evidence to the contrary also exists and the trial court might have reached a different
result had it believed other evidence.” (In re Dakota H. (2005) 132 Cal.App.4th 212,
228.)




                                             9
2. Jurisdiction
       Mother, joined by father,3 contends substantial evidence did not support the
juvenile court’s jurisdictional findings. “Under section 300, subdivision (b), the
juvenile court may assert jurisdiction over a child when ‘[t]he child has suffered, or
there is a substantial risk that the child will suffer, serious physical harm or illness, as a
result of the failure or inability of his or her parent or guardian to adequately supervise
or protect the child . . . or by the willful or negligent failure of the parent or guardian to
provide the child with adequate food, clothing, shelter, or medical treatment, or by the
inability of the parent or guardian to provide regular care for the child due to the
parent’s or guardian’s mental illness, developmental disability, or substance abuse. . . .
The child shall continue to be a dependent child pursuant to this subdivision only so
long as is necessary to protect the child from risk of suffering serious physical harm or
illness.’ Thus, ‘[t]he three elements for jurisdiction under section 300, subdivision (b)
are: “‘(1) neglectful conduct by the parent in one of the specified forms; (2) causation;
and (3) “serious physical harm or illness” to the [child], or a “substantial risk” of such
harm or illness.’” [Citation.]’ [Citation.]” (In re John M. (2012) 212 Cal.App.4th
1117, 1124 (John M.).)
       Further, “[a]lthough section 300 generally requires proof the child is subject to
the defined risk of harm at the time of the jurisdiction hearing [citations], the court
need not wait until a child is seriously abused or injured to assume jurisdiction and
take steps necessary to protect the child [citation]. The court may consider past events
in deciding whether a child presently needs the court’s protection. [Citation.] A
parent’s ‘“[p]ast conduct may be probative of current conditions” if there is reason to
believe that the conduct will continue.’ [Citation.]” (In re Christopher R. (2014) 225
Cal.App.4th 1210, 1215-1216 (Christopher R.).)
       Substantial evidence supported the juvenile court’s jurisdiction finding based
on mother’s mental health issues. Everyone who came in contact with her noted she

3      California Rules of Court, rule 8.200(a)(5).



                                             10
had mental problems. The police officer who interacted with her at the police station
believed she had mental health issues because she was constantly talking to herself.
The social worker who spoke with her observed her mumbling and making incoherent
statements to herself when not being asked questions. When the social worker took
her to the DCFS office, she became hostile and impatient, walking out twice. Perhaps
most important, once outside the social worker observed her talking incoherently and
acting bizarrely as she walked down the street with I.A. She appeared to be in a daze
or hallucinating and unaware of I.A., carrying him like a “rag doll” as he constantly
cried. Mother also checked herself into a hospital and was placed on a 72-hour
psychiatric hold for major depression.
       In the UFA report, the assessor noted mother’s bizarre behavior and difficulty
answering questions. She had trouble with reality testing and was rarely mentally
clear and present. She exhibited delusional thinking and paranoia, talked softly, and
laughed inappropriately. At times she had difficulty comprehending or answering
questions and seemed disoriented. She claimed she could “feel frequencies from the
light or other things” but she “can’t hear voices because in order to do that you would
need a phone inside your brain.” When the assessor asked one question, mother would
answer a previously asked question and complain because the same question was
asked twice. The assessor believed she was “very unstable and in need of an intensive
psychiatric program to stabilize her” and “incapable to take care of herself” or I.A.
       The multidisciplinary assessment team report noted mother was short with the
assessor and vacillated between cooperation and hostility. She would make eye
contact with the assessor and then would look down with her hands in her face,
mumbling and humming to herself. As the interview progressed, she became more
angry and agitated and left after 30 minutes.
       Mother’s mental condition placed I.A. at substantial risk of physical harm.
Most striking was the social worker’s observation when mother left the DCFS office
that she seemed unaware of I.A. as she carried him like a “rag doll” and he constantly
cried. While mother and father lived in San Francisco, they kept I.A. in a stroller so he



                                           11
did not know how to move or crawl. Further, the multidisciplinary assessment team
assessor observed a visit between mother and I.A. after he was removed, during which
mother failed to notice when I.A. became congested and began to choke on his milk.
The assessor noted “very little engagement” between mother and I.A. and she
appeared to be uncomfortable when I.A. cried and became unhappy. Despite these
incidents, mother denied she had any mental issues, significantly reducing the
possibility she would seek treatment if I.A. were in her custody.
       Nor could mother have relied on father to care for I.A. He suffered from
schizophrenia, and he was put on a section 5150 hospital hold because he was
dangerous to himself and gravely disabled. He had also been hospitalized previously
in a psychiatric facility.
       Further, the incident giving rise to the petition in this case was likely
exacerbated by both parents’ mental health issues. With little or no apparent planning,
mother and father arrived in L.A. with an 11-month-old baby in an area of the city that
father believed was not safe. When they could not find shelter, the situation quickly
unraveled, prompting mother to walk into the street, after which father hit her and she
contacting the police to take him to a mental hospital. Then mother offered to
surrender I.A. to the police. Under these circumstances, substantial evidence
supported the juvenile court’s exercise of jurisdiction based on mother’s mental and
emotional issues.
       Substantial evidence also supported the juvenile court’s jurisdiction finding
based on mother’s substance abuse. In the UFA report, mother reported using alcohol
for 22 years and marijuana for 23 years, and she had smoked 10 marijuana cigarettes
on April 2, 2013, the day the family arrived in L.A. Although she later denied these
statements, the juvenile court was free to reject her denials and find her prior
statements true. (In re Daniel G. (2004) 120 Cal.App.4th 824, 830 [“The trier of fact
determines the credibility of witnesses, weighs the evidence, and resolves factual
conflicts.”].) Whatever the definition of “substance abuse” under the statute, 23 years




                                            12
of substance use and smoking 10 marijuana cigarettes in one day surely satisfies it.4
And she likely smoked the marijuana cigarettes in I.A.’s presence, given he was in her
sole care after father was arrested and they spent the night in a hotel. In cases
involving young children who are put at risk from the absence of adequate supervision,
“‘the finding of substance abuse is prima facie evidence of the inability of a parent or
guardian to provide regular care resulting in a substantial risk of physical harm.’”
(Christopher R., supra, 225 Cal.App.4th at p. 1219; see Drake M., supra, 211
Cal.App.4th at p. 767.) Thus, the evidence of mother’s substance abuse supported the
juvenile court’s jurisdictional finding.
3. Disposition
       Father, joined by mother, contends substantial evidence did not support the
juvenile court’s disposition order. Under section 361, subdivision (c)(1), “a dependent
child may not be taken from the physical custody of the parents with whom the child
resides at the time the petition was initiated unless the juvenile court finds by clear and
convincing evidence ‘[t]here is or would be a substantial danger to the physical health,
safety, protection, or physical or emotional well-being of the minor if the minor were
returned home, and there is no reasonable means by which the minor’s physical health



4       In In re Drake M. (2012) 211 Cal.App.4th 754, 766 (Drake M.), the court
interpreted the term “substance abuse” in section 300 to require evidence sufficient to
“(1) show that the parent or guardian at issue had been diagnosed as having a current
substance abuse problem by a medical professional or (2) establish that the parent or
guardian at issue has a current substance abuse problem as defined in the DSM-IV-TR
[the American Psychiatric Association’s Diagnostic and Statistical Manual of Mental
Disorders (4th ed. 2000)],” with criteria focusing on recurrent substance abuse causing
various problems. (Ibid.) We agree with Christopher R., however, that the “Drake M.
formulation [is] a generally useful and workable definition of substance abuse for
purposes of section 300, subdivision (b). But it is not a comprehensive, exclusive
definition mandated by either the Legislature or the Supreme Court, and we are
unwilling to accept [mother’s] argument that only someone who has been diagnosed
by a medical professional or who falls within one of the specific DSM-IV-TR
categories can be found to be a current substance abuser.” (Christopher R., supra, 225
Cal.App.4th at p. 1219.)



                                            13
can be protected without removing the minor from the minor’s parent’s . . . physical
custody.’ (§ 361, subd. (c)(1).) ‘The jurisdictional findings are prima facie evidence
that the child cannot safely remain in the home. (§ 361, subd. (c)(1).)’ [Citation.]
‘“The parent need not be dangerous and the minor need not have been actually harmed
before removal is appropriate. The focus of the statute is on averting harm to the
child.” [Citation.] The court may consider a parent’s past conduct as well as present
circumstances. [Citation.]’ [Citation.]” (John M., supra, 212 Cal.App.4th at p. 1126.)
       The facts recounted above provide prima facie evidence that I.A. could not
safely remain with mother and father due to their mental health issues. In arguing
otherwise, father analogizes to In re Jamie M. (1982) 134 Cal.App.3d 530 and In re
Matthew S. (1996) 41 Cal.App.4th 1311, but both cases are distinguishable. In
Jamie M., the court found removal improper based on the mother’s chronic
schizophrenic illness manifested by paranoid delusions and history of hospitalization
because her drug therapy was “very effective” in controlling her illness and her
children had not been mistreated. (Jamie M., supra, at p. 537.) In Matthew S., the
court found insufficient risk of harm to exercise jurisdiction based on the mother’s
delusions because she voluntarily participated in extensive therapy and her children
were healthy and expressed no fear of her (the majority, however, found jurisdiction
appropriate due to a substantial risk of emotional harm). (Matthew S., supra, at
pp. 1319-1320.)
       Here, in contrast, mother had hallucinations and talked to herself, which at one
point caused her to carry I.A. like a “rag doll” without acknowledging his constant
crying. She also offered to surrender I.A. at the police station. Yet she refused to
acknowledge she had any mental health issues, let alone submit to a regimen of
treatment. Father was schizophrenic and mother thought his behavior on arrival in
L.A. was serious enough that she called the police to take him to a mental hospital. He
was later placed on a section 5150 hospital hold because he was dangerous to himself
and gravely disabled. Like mother, father was not under any regular care for mental
health problems at the time of disposition. These facts justified I.A.’s removal.



                                           14
       Father further contends mother’s marijuana use alone was insufficient to
support removal. (See, e.g., Drake M., supra, 211 Cal.App.4th at p. 764 [“[W]ithout
more, the mere usage of drugs by a parent is not a sufficient basis on which
dependency jurisdiction can be found.”].) But here there was more evidence than
simply marijuana use -- the evidence showed mother used marijuana for 23 years and
smoked 10 marijuana cigarettes on the day they arrived in L.A., likely while I.A. was
in her care. That was sufficient to move this case beyond “mere usage” and justify
I.A.’s removal. (See In re Alexis E. (2009) 171 Cal.App.4th 438, 451-453
[acknowledging that the “the mere use of marijuana by a parent will not support a
finding of risk to minors,” but finding principle inapplicable because father previously
used marijuana illegally, he used it while his children were home, and his use had a
negative effect on his demeanor toward the children].) Father attempts to discount
mother’s admission that she smoked 10 marijuana cigarettes on the day they arrived in
L.A., given their travel time and the events that followed. But mother’s claim was not
so inherently improbable that the juvenile court could not have reasonably found it to
be true. (In re S.A. (2010) 182 Cal.App.4th 1128, 1149 [explaining that appellate
courts “rarely reject evidence the trial court found credible” unless the evidence is
“‘“wholly unacceptable to reasonable minds” [citation]; “unbelievable per se”
[citation] such that “no reasonable person could believe the testimony”’”].) Thus,
mother’s substance abuse further supported I.A.’s removal.5
       Finally, father argues there were other reasonable means to protect I.A. short of
removal, such as ordering drug testing, unannounced home visits, housing assistance,
and play therapy for I.A. (See In re Hailey T. (2012) 212 Cal.App.4th 139, 148
[“[C]ourts have recognized that less drastic alternatives to removal may be available in
a given case including returning a minor to parental custody under stringent conditions

5      Father also argues the juvenile court’s removal order was not justified based on
evidence of the parents’ depression and the single incident of domestic violence when
the family arrived in L.A. Yet, the DCFS did not allege those facts as grounds for
removal and the juvenile court did not rely on them in issuing its dispositional order.



                                           15
of supervision by the agency such as unannounced visits.”].) But none of these lesser
measures would have addressed the parents’ serious mental problems, which would
have exposed I.A. to a substantial risk of harm if left in the parents’ custody.6 Given
that they refused to be treated for their mental health issues, I.A.’s removal was proper.
                                    DISPOSITION
       The trial court’s jurisdictional and dispositional orders are affirmed.




                                                  FLIER, J.
WE CONCUR:




       RUBIN, Acting P. J.




       GRIMES, J.




6      We also reject father’s suggestion that the juvenile court removed I.A. because
the family was homeless and lacked resources. (In re G.S.R. (2008) 159 Cal.App.4th
1202, 1212 [“[P]overty alone, even abject poverty resulting in homelessness, is not a
valid basis for assertion of juvenile court jurisdiction.”].) Nothing in the record
suggests the court’s orders rested on those grounds.



                                            16